Citation Nr: 0844651	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-44 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with bilateral diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1965 
to January 1967, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 



FINDING OF FACT

The veteran's diabetes mellitus with bilateral diabetic 
retinopathy does not require insulin, a restricted diet and 
regulation of activities.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus with bilateral diabetic 
retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated January 2004, May 2005, August 2007, 
December 2007, and June 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and they have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

By way of background, a May 2002 rating decision granted 
service connection for the veteran's diabetes mellitus and 
assigned a 20 percent disabling evaluation under Diagnostic 
Code 7913.  The veteran filed a claim to re-open in January 
2004, requesting an increased rating in excess of the current 
20 percent.  A rating decision dated in March 2004 continued 
and confirmed the 20 percent evaluation and recharacterized 
the veteran's disability as diabetes mellitus with bilateral 
diabetic retinopathy

Diagnostic Code 7913 provides that diabetes mellitus that is 
manageable by restricted diet only warrants a 10 percent 
evaluation.  If requiring the use insulin and a restricted 
diet, or the use of an oral hypoglycemic agent and a 
restricted diet, diabetes mellitus warrants a 20 percent 
evaluation.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  Regulation of activities is defined as the 
avoidance of strenuous occupational and recreational 
activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The evidence in this matter consists primarily of VA medical 
records and examinations.  The veteran was provided a VA 
examination in June 2004 for the purpose of rating the 
veteran's diabetes mellitus.  The veteran was provided 
another VA examination for the same purpose in December 2007.  
The December 2007 examination expressly states that the 
veteran's claims file was reviewed prior to providing a 
medical opinion.  From the date of his claim to the present, 
the veteran's records show that he was consistently treated 
by the VA for diabetes.  

The veteran uses insulin regularly to manage his diabetes as 
shown in the October 2003, July 2006, and April 2007 VA 
medical records.  The veteran also uses a restricted diet to 
assist in managing his diabetes.  A June 2004 VA examination 
record acknowledged that the veteran was limited to a 2000 
kilocalorie diet.  Also, beginning in December 2007, the 
veteran was placed on a dietetic diet while in the hospital.  

The veteran is currently rated at 20 percent, which requires 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet.  The veteran continues to meet these 
requirements.  However, to increase his rating to 40 percent, 
the veteran must also be required to regulate his activities.  

The Court of Appeals for Veterans Claims (Court) has stated 
that "the regulatory history for DC 7913 supports the view 
that, in order to entitle a claimant to a disability rating 
greater than 20%, it must be shown that a regulation of these 
activities is medically necessary. 61 Fed.Reg. 20,440 (May 7, 
1996)."  Camacho v. Nicholson, 21 Vet.App. 360, 363 (2007).  
The question becomes whether "a medical provider has 
indicated that [the veteran's] diabetes is of such severity 
that he should curtail his activities such as to avoid 
strenuous activity."  Id. at 366. 

The veteran feels that his activities are restricted by his 
diabetes.  In a June 2004 VA examination, the examiner also 
acknowledged that the veteran's activities have been 
restricted by the diabetes, stating that he used to walk one 
or two miles and may now only walk two blocks.  Again in 
December 2007, a VA examiner recognized the limiting physical 
effects that diabetes has on the veteran's daily activities.  
The distinction however is that these limitations are a 
result of having diabetes mellitus, rather than a restriction 
imposed as a medical necessity.  When specifically asked if 
the veteran was restricted in ability to perform strenuous 
activities in the December 2007 VA examination, the examiner 
replied "No."  

Further, none of the treatment records reflect that any 
regulation of the veteran's activities is medically necessary 
as a result of his diabetes or that "a medical provider has 
indicated that [the veteran's] diabetes is of such severity 
that he should curtail his activities such as to avoid 
strenuous activity." Camacho v. Nicholson, 21 Vet.App. 360, 
366 (2007).  Absent such evidence, entitlement to the next 
higher evaluation is not warranted.

Although the record reflects that the veteran is required to 
take daily insulin injections and that he is on a restricted 
diet, the record does not show that his activities are 
restricted.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for rating in excess of twenty percent for 
diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); 
also see generally Gilbert v. Derwinski, 1 Vet. App 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  

ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
with bilateral diabetic retinopathy is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


